Case 3:19-cr-00266-DCB-LRA Document 3 Filed 11/06/19 Page 1 of 2

  
 

| SOUTHERN DISTRICT OF M

IN THE UNITED STATES DISTRICT COURT FILED.

|

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI |
V6 2019 | |

os a |

 

Sa OL

%

} .
i JGHRITIN

 

NORTHERN DIVISION _
an

‘

UNITED STATES OF AMERICA
v. CRIMINAL NO. 3: 1Q ¢2, 266D(6-LRA
DAREALL D. THOMPSON 18 U.S.C. § 666(a)(1)(A)

The Grand Jury charges:

COUNT 1
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

From on or about October 1, 2016, through on or about September 30, 2017, in Lauderdale
County in the Northern Division of the Southern District of Mississippi, the defendant,
DAREALL D. THOMPSON, being an agent and employee of the City of Meridian, Mississippi
(the “City”), aided and abetted by others unknown, did knowingly embezzle, steal, and obtain by
fraud, and otherwise without authority knowingly converted to his own use, $8,751 in funds owned
by and under the care, custody and control of the City, a local governmental entity which received
in excess of $10,000 in federal funding during the one year period beginning October 1, 2016, all
in violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 2
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

From on or about October 1, 2017, through on or about September 30, 2018, in Lauderdale
County in the Northern Division of the Southern District of Mississippi, the defendant,
DAREALL D. THOMPSON, being an agent and employee of the City of Meridian, Mississippi
(the “City”), aided and abetted by others unknown, did knowingly embezzle, steal, and obtain by
fraud, and otherwise without authority knowingly converted to his own use, $5,475 in funds owned

by and under the care, custody and control of the City, a local governmental entity which received
Case 3:19-cr-00266-DCB-LRA Document3 Filed 11/06/19 Page 2 of 2

in excess of $10,000 in federal funding during the one year period beginning October 1, 2016, all

in violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to

the value of the property described in this notice or any bill of particulars supporting it.

itle 28, United

 
    

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

States Code, Section 2461.

D. MICHAEL HURST, JR. 7
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

 

 

This Indictment rae returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the f*day of November, 2019

phot

UNITED STATES MAGISTRATE JUDGE
